Treat, D. J.
Only one question is presented, viz.: Whether, under the practice act of Missouri, a defendant can, as an assignee of a demand arising on contract unliquidated, counter-claim the same, and thus compel an investigation of demands not connected with plaintiff’s cause of action. The Missouri statute is not broad enough to admit such a counter-claim; otherwise any defendant might by assignments, irrespective of the solvency of the parties, draw to the court not only the determination of the plaintiff’s cause of action, but of an indefinite number of other causes ef action, independent of plaintiff’s demand, though assignments of such other demands.
The demurrer to amended counter-claim is sustained.